Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 1 of 152 PageID #: 1030




                           Exhibit 6
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 2 of 152 PageID #: 1031
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 3 of 152 PageID #: 1032
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 4 of 152 PageID #: 1033
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 5 of 152 PageID #: 1034
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 6 of 152 PageID #: 1035
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 7 of 152 PageID #: 1036
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 8 of 152 PageID #: 1037
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 9 of 152 PageID #: 1038
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 10 of 152 PageID #:
                                    1039
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 11 of 152 PageID #:
                                    1040
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 12 of 152 PageID #:
                                    1041
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 13 of 152 PageID #:
                                    1042
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 14 of 152 PageID #:
                                    1043
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 15 of 152 PageID #:
                                    1044
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 16 of 152 PageID #:
                                    1045
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 17 of 152 PageID #:
                                    1046
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 18 of 152 PageID #:
                                    1047
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 19 of 152 PageID #:
                                    1048
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 20 of 152 PageID #:
                                    1049
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 21 of 152 PageID #:
                                    1050
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 22 of 152 PageID #:
                                    1051
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 23 of 152 PageID #:
                                    1052
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 24 of 152 PageID #:
                                    1053
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 25 of 152 PageID #:
                                    1054
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 26 of 152 PageID #:
                                    1055
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 27 of 152 PageID #:
                                    1056
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 28 of 152 PageID #:
                                    1057
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 29 of 152 PageID #:
                                    1058
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 30 of 152 PageID #:
                                    1059
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 31 of 152 PageID #:
                                    1060
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 32 of 152 PageID #:
                                    1061
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 33 of 152 PageID #:
                                    1062
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 34 of 152 PageID #:
                                    1063
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 35 of 152 PageID #:
                                    1064
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 36 of 152 PageID #:
                                    1065
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 37 of 152 PageID #:
                                    1066
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 38 of 152 PageID #:
                                    1067
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 39 of 152 PageID #:
                                    1068
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 40 of 152 PageID #:
                                    1069
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 41 of 152 PageID #:
                                    1070
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 42 of 152 PageID #:
                                    1071
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 43 of 152 PageID #:
                                    1072
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 44 of 152 PageID #:
                                    1073
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 45 of 152 PageID #:
                                    1074
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 46 of 152 PageID #:
                                    1075
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 47 of 152 PageID #:
                                    1076
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 48 of 152 PageID #:
                                    1077
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 49 of 152 PageID #:
                                    1078
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 50 of 152 PageID #:
                                    1079
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 51 of 152 PageID #:
                                    1080
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 52 of 152 PageID #:
                                    1081
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 53 of 152 PageID #:
                                    1082
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 54 of 152 PageID #:
                                    1083
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 55 of 152 PageID #:
                                    1084
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 56 of 152 PageID #:
                                    1085
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 57 of 152 PageID #:
                                    1086
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 58 of 152 PageID #:
                                    1087
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 59 of 152 PageID #:
                                    1088
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 60 of 152 PageID #:
                                    1089
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 61 of 152 PageID #:
                                    1090
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 62 of 152 PageID #:
                                    1091
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 63 of 152 PageID #:
                                    1092
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 64 of 152 PageID #:
                                    1093
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 65 of 152 PageID #:
                                    1094
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 66 of 152 PageID #:
                                    1095
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 67 of 152 PageID #:
                                    1096
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 68 of 152 PageID #:
                                    1097
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 69 of 152 PageID #:
                                    1098
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 70 of 152 PageID #:
                                    1099
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 71 of 152 PageID #:
                                    1100
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 72 of 152 PageID #:
                                    1101
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 73 of 152 PageID #:
                                    1102
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 74 of 152 PageID #:
                                    1103
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 75 of 152 PageID #:
                                    1104
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 76 of 152 PageID #:
                                    1105
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 77 of 152 PageID #:
                                    1106
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 78 of 152 PageID #:
                                    1107
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 79 of 152 PageID #:
                                    1108
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 80 of 152 PageID #:
                                    1109
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 81 of 152 PageID #:
                                    1110
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 82 of 152 PageID #:
                                    1111
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 83 of 152 PageID #:
                                    1112
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 84 of 152 PageID #:
                                    1113
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 85 of 152 PageID #:
                                    1114
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 86 of 152 PageID #:
                                    1115
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 87 of 152 PageID #:
                                    1116
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 88 of 152 PageID #:
                                    1117
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 89 of 152 PageID #:
                                    1118
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 90 of 152 PageID #:
                                    1119
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 91 of 152 PageID #:
                                    1120
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 92 of 152 PageID #:
                                    1121
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 93 of 152 PageID #:
                                    1122
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 94 of 152 PageID #:
                                    1123
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 95 of 152 PageID #:
                                    1124
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 96 of 152 PageID #:
                                    1125
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 97 of 152 PageID #:
                                    1126
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 98 of 152 PageID #:
                                    1127
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 99 of 152 PageID #:
                                    1128
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 100 of 152 PageID #:
                                     1129
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 101 of 152 PageID #:
                                     1130
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 102 of 152 PageID #:
                                     1131
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 103 of 152 PageID #:
                                     1132
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 104 of 152 PageID #:
                                     1133
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 105 of 152 PageID #:
                                     1134
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 106 of 152 PageID #:
                                     1135
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 107 of 152 PageID #:
                                     1136
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 108 of 152 PageID #:
                                     1137
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 109 of 152 PageID #:
                                     1138
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 110 of 152 PageID #:
                                     1139
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 111 of 152 PageID #:
                                     1140
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 112 of 152 PageID #:
                                     1141
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 113 of 152 PageID #:
                                     1142
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 114 of 152 PageID #:
                                     1143
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 115 of 152 PageID #:
                                     1144
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 116 of 152 PageID #:
                                     1145
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 117 of 152 PageID #:
                                     1146
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 118 of 152 PageID #:
                                     1147
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 119 of 152 PageID #:
                                     1148
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 120 of 152 PageID #:
                                     1149
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 121 of 152 PageID #:
                                     1150
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 122 of 152 PageID #:
                                     1151
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 123 of 152 PageID #:
                                     1152
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 124 of 152 PageID #:
                                     1153
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 125 of 152 PageID #:
                                     1154
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 126 of 152 PageID #:
                                     1155
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 127 of 152 PageID #:
                                     1156
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 128 of 152 PageID #:
                                     1157
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 129 of 152 PageID #:
                                     1158
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 130 of 152 PageID #:
                                     1159
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 131 of 152 PageID #:
                                     1160
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 132 of 152 PageID #:
                                     1161
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 133 of 152 PageID #:
                                     1162
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 134 of 152 PageID #:
                                     1163
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 135 of 152 PageID #:
                                     1164
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 136 of 152 PageID #:
                                     1165
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 137 of 152 PageID #:
                                     1166
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 138 of 152 PageID #:
                                     1167
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 139 of 152 PageID #:
                                     1168
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 140 of 152 PageID #:
                                     1169
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 141 of 152 PageID #:
                                     1170
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 142 of 152 PageID #:
                                     1171
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 143 of 152 PageID #:
                                     1172
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 144 of 152 PageID #:
                                     1173
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 145 of 152 PageID #:
                                     1174
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 146 of 152 PageID #:
                                     1175
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 147 of 152 PageID #:
                                     1176
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 148 of 152 PageID #:
                                     1177
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 149 of 152 PageID #:
                                     1178
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 150 of 152 PageID #:
                                     1179
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 151 of 152 PageID #:
                                     1180
Case 2:16-cv-00453-ENV-ARL Document 58-6 Filed 01/28/20 Page 152 of 152 PageID #:
                                     1181
